Beck, Presiding Justice.
Under the allegations of the petition which was dismissed on demurrer, the case is a money rule. No affirmative equitable relief is prayed. The prayer that pending a hearing on the rule nisi the “respondent and his deputies be stayed from recording eases settled and dismissed before record thereof was made” seeks, not for affirmative equitable relief, but for exercise of the power which a common-law court has of directing its officers in matters pertaining to their duties as court officers. This court is without jurisdiction of the writ of error. See Alsobrook v. Prudential Insurance Co., 174 Ga. 637 (163 S. E. 700).

Transferred to the Court of Appeals.


All the Justices concur.

F. L. Breen, for plaintiffs. B. n. Pharr, for defendant.